                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

     UNITED STATES OF AMERICA                             )
                                                          )
     v.                                                   )                No. 3:17-CR-041
                                                          )
     RUTH ANN OLIVER                                      )


                                   MEMORANDUM AND ORDER

            Now before the Court is the defendant’s renewed pro se motion for compassionate

     release pursuant to 18 U.S.C. 3582(c)(1)(A)(i). [Doc. 370]. 1 The United States has

     responded in opposition [docs. 387, 388] and the defendant has not replied within the time

     allowed by this Court’s Local Rules. For the reasons that follow, the defendant’s motion

     will be denied.

                                        I.      BACKGROUND

            In December 2017, Judge Reeves sentenced the defendant to a below-guidelines

     term of 92 months’ imprisonment for conspiring to distribute methamphetamine. The

     defendant is presently housed at FMC Lexington with a projected release date of November

     14, 2023. See Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Sept. 13,

     2021). She now moves for compassionate release due to the COVID-19 pandemic, type 2

     diabetes, morbid obesity, asthma, an abdominal hernia, her status as a former smoker, and

     her rehabilitative efforts.




 1
  A previous motion was denied by the Honorable Pamela L. Reeves, with leave to renew, for failure to exhaust
 administrative remedies. [Docs. 353, 356].


Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 1 of 9 PageID #: 2984
                             II. COMPASSIONATE RELEASE

        Section 3582(c)(1)(A)(i) of Title 18, United States Code, allows district courts to

 consider prisoner motions for sentence reduction upon a finding of “extraordinary and

 compelling reasons.” That statute, as amended by the First Step Act of 2018, provides in

 relevant part:

        [T]he court, upon motion of the Director of the Bureau of Prisons [“BOP”], or
        upon motion of the defendant after the defendant has fully exhausted all
        administrative rights to appeal a failure of the Bureau of Prisons to bring a
        motion on the defendant’s behalf or the lapse of 30 days from the receipt of
        such a request by the warden of the defendant’s facility, whichever is earlier,
        may reduce the term of imprisonment (and may impose a term of probation or
        supervised release with or without conditions that does not exceed the unserved
        portion of the original term of imprisonment), after considering the factors set
        forth in section 3553(a) to the extent that they are applicable, if it finds that—

           (i) extraordinary and compelling reasons warrant such a reduction ... and
           that such a reduction is consistent with applicable policy statements issued
           by the Sentencing Commission....

  18 U.S.C. § 3582(c)(1)(A)(i). Prior to the First Step Act, a motion for compassionate

  release could only be brought by the BOP Director, not a defendant.         See 18 U.S.C. §

  3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a defendant

  to file a motion for compassionate release after first asking the BOP to file such a motion

  on her behalf. See, e.g., United States v. Alam, 960 F.3d 831, 832 (6th Cir. 2020).

        The United States Sentencing Commission has promulgated a policy statement

  regarding compassionate release under § 3582(c), which is found at U.S.S.G. § 1B1.13 and

  the accompanying application notes. District courts in this circuit have previously turned

  to U.S.S.G. § 1B1.13 to provide guidance on the “extraordinary and compelling reasons”

  that may warrant a sentence reduction but are no longer to do so, at least as to

                                               2

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 2 of 9 PageID #: 2985
     compassionate release motions filed by defendants (rather than by the BOP). See United

     States v. Jones, 980 F.3d 1098, 1108 (6th Cir. 2020) (“[H]olding” that guideline 1B1.13 “is

     not an ‘applicable’ policy statement when an imprisoned person files a motion for

     compassionate release.”); accord United States v. Elias, 984 F.3d 516 (6th Cir. 2021).2

             In Jones, the Sixth Circuit observed that “[d]istrict courts should [still] consider all

     relevant § 3553(a) factors before rendering a compassionate release decision.” 980 F.3d at

     1114. Subsequently, in Elias, the appellate court “clarified” that “district courts may deny

     compassionate-release motions when any of the three prerequisites listed in §

     3582(c)(1)(A) is lacking and do not need to address the others.” 984 F.3d at 519.

         A. Exhaustion

             The defendant has previously submitted a compassionate release request to the BOP,

     and more than 30 days have passed since that request was received by the warden. [Docs.

     370; 387, ex. 1]. The Court thus has authority under § 3582(c)(1)(A) to address the instant

     motion. See Alam, 960 F.3d at 832.

         B. Merits

             As mentioned above, in support of her motion the defendant cites the COVID-19

     pandemic, type 2 diabetes, morbid obesity, asthma, an abdominal hernia, her status as a

     former smoker, and her rehabilitative efforts.

             At the defendant’s correctional institution, there are currently one inmate and nine

     staff positive for COVID-19, with 601 inmates and 89 staff having recovered, and nine

     inmate deaths. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last visited Sept.


 2
     The parties in this case have not addressed any guideline policy statement other than § 1B1.13.
                                                        3

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 3 of 9 PageID #: 2986
  13, 2021). These numbers are historically significant, but the Court simultaneously notes

  that outside the prison setting our nation remains in grave crisis in terms of COVID

  diagnoses, variants, hospitalizations, and deaths. Further, the COVID-19 pandemic cannot

  alone justify compassionate release. See, e.g., United States v. Shah, No. 16-20457, 2020

  WL 1934930, at *2 (E.D. Mich. April 22, 2020) (“[S]peculation as to whether COVID-19

  will spread through Defendant’s detention facility . . . , whether Defendant will contract

  COVID-19, and whether he will develop serious complications, does not justify the

  extreme remedy of compassionate release.”); see also United States v. Raia, 954 F.3d 594,

  597 (3d Cir. 2020) (“[T]he mere existence of COVID-19 in society and the possibility that

  it may spread to a particular prison alone cannot independently justify compassionate

  release[.]”). Additionally, at the defendant’s prison 332 staff and 919 inmates have now

  been fully vaccinated. See Bureau of Prisons, https://www.bop.gov/coronavirus/ (last

  visited Sept. 13, 2021). The defendant previously contracted COVID-19 and has since

  been vaccinated. [Doc. 388].

        BOP medical records confirm that the defendant has been diagnosed with, and

  receives care for, type 2 diabetes, morbid obesity, asthma secondary to her COVID

  infection, and an abdominal hernia. [Id.]. It appears that she is a former smoker. [Id.].

  Surgery is indicated for the hernia, but as of October 13, 2020, physician records state that

  she was “not having significant pain or debility from the hernia.” [Id.]. Her weight made

  her “a poor surgical candidate.” [Id.]. The doctor counseled her on the necessity of diet

  and exercise and “explained what will happen if she keeps gaining weight and eating the

  same things, namely, additional diabetes medications, insulin injections, eventual

                                               4

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 4 of 9 PageID #: 2987
     blindness, kidney failure, loss of lower limbs, and other things she would like to avoid.”

     [Id.].

              Type 2 diabetes, morbid obesity, and smoking history are conditions presently

     considered to possibly increase the risk of severe illness from COVID-19, and the same is

     true for moderate-to-severe asthma.            See People with Certain Medical Conditions,

     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical

     -conditions.html (last visited Sept. 13, 2021).3 The BOP categorizes the defendant as Care

     Level 1. [Doc. 370; 387, ex. 2]. “Care Level 1 inmates are less than 70 years of age and

     are generally healthy. They may have limited medical needs that can be easily managed

     by        clinician     evaluations        every       6      to      12       months.”              See

     http://www.bop.gov/resources/pdfs/care_level_classification_guide.pdf (last visited Sept.

     13, 2021). Despite that classification, in light of the defendant’s combination of health

     conditions the Court will presume—without finding, and for purposes of the instant motion

     only—that the defendant has carried her burden of establishing extraordinary and

     compelling reasons for compassionate release.

              The Court finds, however, that the defendant’s release would not be consistent with

     18 U.S.C. § 3553(a). Consistent with § 3582 and the Sixth Circuit’s holding in Jones, the

     Court has considered the defendant’s arguments (individually and in combination) along

     with the broader facts of this case in light of the pertinent § 3553(a) factors. Pursuant to

     that statute,




 3
     The record does not clearly indicate that the defendant’s post-COVID asthma is either moderate or severe.
                                                        5

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 5 of 9 PageID #: 2988
       The court shall impose a sentence sufficient, but not greater than necessary, to
       comply with the purposes set forth in paragraph (2) of this subsection. The
       court, in determining the particular sentence to be imposed, shall consider –

       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;

       (2) the need for the sentence imposed—

          (A) to reflect the seriousness of the offense, to promote respect for the law,
          and to provide just punishment for the offense;

          (B) to afford adequate deterrence to criminal conduct;

          (C) to protect the public from further crimes of the defendant; and

          (D) to provide the defendant with needed educational or vocational training,
          medical care, or other correctional treatment in the most effective manner;

       (3) the kinds of sentences available;

       (4) the kinds of sentence and the sentencing range established for—

          (A) the applicable category of offense committed by the applicable category
          of defendant as set forth in the guidelines—

                (i) issued by the Sentencing Commission pursuant to section 994(a)(1)
                of title 28, United States Code, subject to any amendments made to such
                guidelines by act of Congress (regardless of whether such amendments
                have yet to be incorporated by the Sentencing Commission into
                amendments issued under section 994(p) of title 28); and

                (ii) that, except as provided in section 3742(g), are in effect on the date
                the defendant is sentenced; . . .

          ...

       (5) any pertinent policy statement—

          (A) issued by the Sentencing Commission pursuant to section 994(a)(2) of
          title 28, United States Code, subject to any amendments made to such policy
          statement by act of Congress (regardless of whether such amendments have
          yet to be incorporated by the Sentencing Commission into amendments
          issued under section 994(p) of title 28); and
                                                6

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 6 of 9 PageID #: 2989
           (B) that, except as provided in section 3742(g), is in effect on the date the
           defendant is sentenced.

        (6) the need to avoid unwarranted sentence disparities among defendants with
        similar records who have been found guilty of similar conduct; and

        (7) the need to provide restitution to any victims of the offense.

  18 U.S.C. § 3553(a).

        The Court appreciates that the defendant has incurred no disciplinary sanctions while

  serving her sentence, and that she is participating in vocational and educational

  programming to the extent that such training is available during the pandemic. [Doc. 370;

  387, p. 10]. As Judge Reeves did previously, the undersigned encourages the defendant to

  remain on that path. The Court also observes that, when sentenced in this case, the

  defendant had only one prior conviction—for driving while impaired in 1998. [Presentence

  Investigation Report, doc. 123, ¶ 46].

        The Court also fully understands that the defendant is unhappy being incarcerated, as

  evidenced by the volume of motions she has filed asking for early release. [Docs. 319,

  321, 327, 348, 352, 353, 355, 379]. What the defendant’s arguments fail to take into

  account, however, is the severity of her offense in this case.

        The defendant was far from a low-level street dealer. Over a span of 15 months, she

  admittedly conspired to distribute between 1.5 and 4.5 kilograms of actual

  methamphetamine. [Doc. 123, ¶¶ 20, 23]. She sold meth from her home and stored

  kilograms quantities for a codefendant. [Id., ¶¶ 21, 24]. Numerous codefendants were

  observed at her home. [Id., ¶ 22]. On one occasion, the defendant distributed 55.41 grams

  of actual methamphetamine with 100% purity to a coconspirator. [Id., ¶ 24]. That

                                               7

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 7 of 9 PageID #: 2990
  transaction alone requires a mandatory minimum sentence of 10 years. See 21 U.S.C. §

  841(b)(1)(A). The defendant admittedly distributed ounce and half ounce quantities to

  other customers and coconspirators. [Doc. 123, ¶ 25]. For her substantial role in this

  conspiracy, she received a sentence of only 92 months.

        Of additional concern is the defendant’s substance abuse history. In particular, she

  was addicted to methamphetamine for 15 years. [Id. ¶ 58]. According to BOP medical

  records, she also cooked methamphetamine for “years.” [Doc. 388]. While she has

  completed the BOP’s non-residential drug abuse treatment program and might now be on

  the waiting list for RDAP, as of June 2020 she had “no interest” in that program. [Doc.

  370; 387, ex. 2].

        The Court, again, appreciates the defendant’s rehabilitative efforts, her BOP

  disciplinary record, and her single prior conviction. Those facts, however, are outweighed

  by the defendant’s significant role in this conspiracy and the immeasurable amount of harm

  that she caused. More than two years of actual time remain on a sentence that, in the

  Court’s experience, was remarkably low when compared to the severity of the crime. See

  United States v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (Several § 3553(a) factors

  “permit the court to consider the amount of time served in determining whether a sentence

  modification is appropriate.”). Compassionate release on the facts of this case would not

  reflect the seriousness of the offense of conviction, would not promote respect for the law

  or provide just punishment, and would not afford adequate deterrence or protect the public

  from future crimes of this defendant.



                                              8

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 8 of 9 PageID #: 2991
                                 III.   CONCLUSION

        As provided herein, the defendant’s renewed motion for compassionate release [doc.

  370] is DENIED.

             IT IS SO ORDERED.

                                                      ENTER:



                                                              s/ Leon Jordan
                                                        United States District Judge




                                           9

Case 3:17-cr-00041-RLJ-CCS Document 391 Filed 09/13/21 Page 9 of 9 PageID #: 2992
